Citation Nr: 1614799	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987 and from October 1990 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In February 2015, the Board remanded the claim, with directives to afford the Veteran a VA examination to determine the etiology of the Veteran's low back disability. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical opinion which adequately addresses the relationship, if any, between the Veteran's current back disability and service.

During the June 2015 VA examination, the Veteran also stated that he had undergone treatment that included X-rays of his lower back in 2000. He reported that he was diagnosed with a bulged disc at that time. However, these medical records are not associated with the record. These records are pertinent to the consideration of the Veteran's claim for compensation.


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability. After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the claims file.  A specific request must be made for all treatment records concerning the 2000 post-service injury treatment that included X-rays.

If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented. See 38 C.F.R. § 3.159(c) and (e).

2. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a low back disability. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

